Citation Nr: 1331658	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected scar, left thigh.  

2.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1968. 

This appeal to the Board of Veterans Appeals (Board) arises from a June 2008 rating action of the Denver, Colorado, Regional Office (RO), of the Department of Veterans Affairs (VA), which denied claims for service connection for hearing loss, and tinnitus, denied a claim for a rating in excess of 30 percent for service-connected PTSD, and which granted service connection for a left thigh scar, evaluated as 10 percent disabling.

The Veteran appealed the denials of service connection, the denial of the claim for an increased rating for PTSD, and the issue of entitlement to an increased initial evaluation in excess of 10 percent for a left thigh scar.  

In July 2013, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2012).

The issues of entitlement to service connection for hearing loss, and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

1.  On May 30, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal as to the issue of entitlement to an increased initial evaluation in excess of 10 percent for service-connected scar, left thigh, was requested.

2.  The Veteran's PTSD is shown to have been productive of symptoms that include depression, irritability, anger, some problems with sleep, and some isolative behavior, but not occupational and social impairment with reduced reliability and productivity; deficiencies in most areas or total occupational and social impairment have also not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of entitlement to an increased initial evaluation in excess of 10 percent for service-connected scar, left thigh, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to the issue of entitlement to an increased initial evaluation in excess of 10 percent for service-connected scar, left thigh.  The withdrawal was submitted to VA by way of a letter from his representative.  The Veteran's representative stated, "Veteran is withdrawing his notice of disagreement regarding the evaluation for a scar on his left thigh."  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


II.  Increased Rating - PTSD

The Veteran asserts that he is entitled to a rating in excess of 30 percent for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In April 1998, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012).  

In February 2008, the Veteran filed a claim for an increased rating.  In June 2008, the RO denied the claim.  The Veteran has appealed.  

When evaluating a mental disorder consideration will be given to the frequency, severity, and duration of symptoms, the length of remissions and capacity for adjustment during that time.  The evaluation will be based on all the evidence of record and not solely an examiner's assessment of the level of disability.  38 C.F.R. § 4.126(a).  While social impairment is considered, a rating will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of the Veteran's close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2012), the Veteran's discharge (DD Form 214) shows that he served with the Marine Corps in Vietnam, and that his awards include the Purple Heart Medal.  There is no record of in-service treatment for psychiatric symptoms.  Following separation from service, the earliest record of treatment for psychiatric symptoms is found in VA progress notes, dated in 2004, which note a history of VA treatment for PTSD and alcohol abuse 25 years before, and current GAF scores of 55.   

The medical evidence dated during the appeal period is summarized as follows:

VA progress notes, dated between 2007 and 2012, show that in April 2007, the Veteran complained of an upsurge in PTSD symptoms.  He was noted to be "too nice" according to his wife, and that he had issues with his children involving their taking advantage of him, and issues with a grandson.  He stated that he had not had alcohol problems in the last 14 years.  He reported that he had suicidal thoughts "in a fleeting way."  He was to begin Fluoxitine, 10 mgm. daily.  In May 2007, he complained of problems with sleep and anxiety, but that his sleep was improved with medication.  On examination, he was noted to be alert, attentive, cooperative and reasonable, with normal speech, intact language, dysphoric and euthymic mood, normal and coherent thought processes and association, good insight and judgment, and intact memory.  He reported no legal problems, and that he hunted, fished, and golfed.  He had rare use of alcohol.  In June 2007, he discontinued Fluoxitine and started Trazodone.  In July 2007, he was noted to have started Citalopram, and to complain of issues with family.  An August 2007 report notes use of Trazodone, Citalopram, and Prazosin.  Reports, dated in May and June 2008, note that the Veteran complained of increased stress and being exhausted due to working on his house.  Alcohol (etoh) and depression screens were negative.  A July 2008 report notes complaints related to children, and that both he and his wife were working too hard on their new home, to include landscaping.  An October 2008 report notes that he worked too hard to distract himself from his memories.  A January 2009 report notes complaints of issues with his wife and daughter.  A March 2009 report shows complaints of PTSD symptoms that "come and go."  A June 2009 report notes that he had pushed his wife, and verbally insulted her, and that he had increased irritability.  Reports, dated in March and April of 2010, contain findings largely in line with those from May 2007.  In addition, these reports note that he did not have any homicidal or suicidal ideation, or psychotic symptoms.  The Veteran also reported that he was about to retire.  In September 2010, the Veteran reported that he had stopped taking anti-depressants, and that he did not notice much difference.  He declined any mental health treatment.  In March 2011, he reported increased anxiety, worry, and depression.  In June 2011, he was restarted on Citalopram.  His wife reported that he was very depressed, and that he displayed hypervigilance.  His mood, and a mental status examination, were within normal limits.  The examiner indicated that there was worsened depression, and that there was a problem with alcohol use.  Thought processes and communication were noted not to be impaired.  An August 2011 report notes that he rarely used Trazodone.  A September 2011 report notes complaints of depressed mood, sleep problems, poor concentration, and some suicidal thoughts.  The report contains findings largely in line with those from May 2007, except that some suicidal ideation was noted.  There was also a notation of "moderate" symptoms.  An October 2011 report contains findings largely in line with those from May 2007, and that there was no suicidal or homicidal ideation, or psychotic symptoms.  The Veteran's wife complained that he was belligerent, and that she had serious concerns about his use of alcohol.  In November 2011, the Veteran complained of increased nightmares and intrusive memories, but was noted to seem "more stable."  He reported feeling "lost" since he retired.  He reported taking six or more drinks on an occasion during the last year on less than a monthly basis.  The report contains findings largely in line with those from May 2007, and states that there was no suicidal or homicidal ideation, or psychotic symptoms.  There was a notation stating that he was dealing with "the psychological consequences of his serious medical problems."  A January 2012 report notes complaints of marital problems.  The record reflects three GAF scores of 65 in January, March, and May of 2009, two scores of 61 in June and September of 2009, one score of 60 in January 2010, two scores of 58 in March and April 2010, a score of 55 in November 2010, and a score of 50 in September 2011.  

A VA examination report, dated in March 2008, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported the following: he was a fireman and worked two 24-hour shifts a week.  He was currently married to his third wife.  They had been together for 14 years, and married for eight years.  He received psychiatric treatment at VA once a month, which he had been doing since 2004.  He took Prozac and Trazodone.  His last evaluation was in 1998, and he had not been hospitalized for psychiatric treatment since that time.  His current marriage was good and he trusted his wife, although they had some problems.  In 2002, he had legal problems related to heavy drinking, and he had cut down on his drinking since that time.  He currently reported drinking socially, i.e., one or two drinks when he went out.  He had irritability which had not caused problems at work, but which caused problems with his wife.  He had never been fired from a job.  He had not been in a fight in the last ten years.  His sleep "could be okay," but could be negatively affected up to twice per week by tinnitus or if he had an argument with his wife.  He had occasional crying spells.  He had some nightmares, although the frequency was unclear.  On examination, he spoke in a goal-directed manner, with fully-ranged affects that were appropriate to content.  There were no soft signs of psychosis.  There were no frank delusional or hallucinatory experiences.  Speech had normal rate and volume.  There was no current homicidal or suicidal ideation.  He was oriented to time, place and person.  Recent and remote memory were grossly intact.  Judgment was adequate.  The examiner stated that the Veteran's presentation was consistent with PTSD, that the Veteran had triggers, and that he had periods of crying, especially related to survivor guilt.  There was irritability, difficulty with sleep, some exaggerated responses to certain kinds of situations, and hypervigilance.  The Veteran's symptoms had been helped by cutting down his use of alcohol, and using Prozac, such that the Veteran's depression "was much more in evidence in 2004."  The Axis I diagnoses were chronic PTSD, and major depressive disorder (caused by PTSD).  The Axis V diagnosis was a GAF score of 66, and it noted PTSD signs and symptoms that were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Continuous medication was required.  The Veteran was able to maintain the activities of daily living including personal hygiene.  His condition had improved since his last examination.  There has not been a remission in the last year and the symptoms are intermittent.  There was no current problem with drug or alcohol abuse, and no inappropriate behaviors were described.  Thought processes, communication, social functioning, and employment were not impaired.  The Veteran had not missed any days from work due to his PTSD.

A VA examination report, dated in June 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  It was noted that the Veteran was not currently in treatment, but that he was taking Citalopram and Trazodone.  The Veteran reported the following: he slept three to four hours per night; this pattern had not changed since he was in the military.  He had nightmares 3 to 4 times per week.  He awakened anxious and agitated a few times a week.  He had intrusive thoughts of traumatic experiences several times a week.  He had flashbacks "sometimes every night."  He said that he hated being in crowds, and that he carried a knife or a gun all the time.  He denied visual or auditory hallucinations.  He was irritable two or three times a day, and would get into verbal (but not physical) altercations with others.  He had no friends.  He felt detached from people.  He denied feelings of sadness, low energy, and low motivation and guilt.  He had depression part or all of most days, which he rated as 7 to 8 on a scale of ten.  He reported feelings of helplessness, worthlessness, fatigue, sadness, low energy, and guilt.  He had had thoughts of suicide several times, but no attempts.  He denied current suicidal ideation and had no plan.  He reported increased depression, but denied significant symptoms of a mood disorder.  He denied having panic attacks.  He said that he spent his days having coffee in the morning, taking the dogs out, watching television for 6 to 8 hours, and sometimes doing some yard work.  He reported having no hobbies and not belonging to any groups.  He retired a year ago after being a firefighter for 36 years.  He had problems with distractability and concentration.  He denied having to take frequent breaks at work due to anxiety and feeling overwhelmed.  When he worked, he had some difficulty with irritability and getting along with others, and he had frequent arguments, for which he received counseling.  He had been written up for being late to work.  He had been married for 11 years.  He had a few friends with whom he got together once or twice a week.  He avoided most social situations.  He had a "slowed, binge pattern of drinking."  He had 4 to 5 drinks "now and then."  He occasionally had 5 to 6 drinks, but he no longer drank every day.  He denied having an alcohol problem.  He complained that he should receive increased compensation because his depression was worse.  On examination, his mental status functioning was within normal limits.  He was neatly and casually dressed, with no hygiene deficits.  He was oriented to date, place, and time.  Mood was in the normal range of function.  He was calm and cooperative.  Speech had a normal rate, tone and volume, without pressure.  Thought processes were goal-directed and logical.  There was no evidence of hallucinations, delusions, obsessions, compulsions, or phobias.  The examiner noted that he had some increased depression due to the recent deaths of two members of his former unit, but that other significant factors were retirement, increased health problems, isolation, and little activity.  The examiner stated that the Veteran was able to maintain the activities of daily living including personal hygiene.  He had experienced significant trauma in the last year related to heart surgery, and retirement.  He had worsened depression.  There were no remissions during the last year.  His symptoms were continuous, and he had problems with alcohol use (the Veteran was noted not to agree with this).  He had not been in psychiatric treatment until recently and has stated that his medication reduced his anger.  Thought processes and communication were not impaired.  Social functioning was impaired due to hypervigilance and avoidance.  The Axis I diagnoses were PTSD with symptoms of depression, and depressive disorder.  The Axis V diagnosis was a GAF score of 60.  The examiner stated that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD/depressive disorder signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).  Continuous medication was required.  

The Board finds that a rating in excess of 30 percent is not warranted.  The Veteran's symptoms are not sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity.  The evidence shows that the Veteran's PTSD more closely resembles the criteria for a 30 percent rating.  The records from the appeal period show that the Veteran was consistently found to be alert, oriented and cooperative.  His thoughts were clear and goal-oriented.  There was no evidence of delusions or hallucinations.   The VA progress notes show that he was found to have normal and coherent thought processes and association, good insight and judgment, and intact memory.  While there are a few findings indicating that he has endorsed suicidal ideation, most findings indicate that he did not have suicidal ideation.  Overall, VA progress notes contain GAF scores ranging from 50 to 65, which are indicative of moderate to severe symptomatology.  In this regard, there is only one finding of a GAF score of 50 (indicating severe symptomatology); all other GAF scores are at least 55, which indicates moderate symptoms, and there are five scores over 60, which indicates only mild symptomatology.  See QRDC DSM-IV.  With regard to the VA examination reports, the March 2008 report shows that there were no findings to show impairment of his speech, memory, or judgment.  There was no evidence of delusions or hallucinations.  There was no current homicidal or suicidal ideation.  The examiner stated that the Veteran's depression was "much more in evidence in 2004."  Thought processes, communication, social functioning, and employment were not impaired.  The Veteran had not missed any days from his work due to his PTSD.  The Axis V diagnosis was a GAF score of 66, which is evidence of mild symptomatology.  Id.  The examiner noted PTSD signs and symptoms that are transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, and that his condition had improved since his last examination.  The Veteran's symptoms were also characterized as "intermittent."  The June 2011 VA examination report shows that the Veteran's mental status functioning was within normal limits.  There were no findings to show impairment of his speech, thought processes, or communication.  There was no evidence of hallucinations, delusions, obsessions, compulsions, or phobias.  There was some increased depression, however, the Veteran was able to maintain the activities of daily living including personal hygiene.  The Axis V diagnosis was a GAF score of 60, which is evidence of no more than moderate symptomatology.  Id.  The examiner stated that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to psychiatric signs and symptoms, but generally satisfactory functioning.  This characterization of the Veteran's symptoms corresponds to no more than a 30 percent rating.  See 38 C.F.R. § 4.130.  With regard to employment, in about June 2010, the Veteran retired after 36 years as a firefighter.  There is no evidence to show lost time from work, or other significant impact upon his employment, due to psychiatric symptoms.  In summary, the evidence is insufficient to show that the Veteran's disability picture is predominantly manifested by such symptoms as irregular speech, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired abstract thinking, impaired judgment; impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships, nor are the other PTSD symptoms shown to have resulted in such impairment.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013) (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).  Simply put, although the Veteran has continuing problems with depression and some difficulty with interacting with others, and not all of the criteria need to be met pursuant to Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009), the Board finds that meeting two of the criteria, with the Veteran obviously capable of maintaining some effective relationships over the years, does not more nearly approximate the criteria required for a rating of 50 percent under DC 9411.  See 38 C.F.R. § 4.7.  The criteria that are shown also not shown to impact on employability enough by themselves to warrant such a rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

Similarly, the Veteran has demonstrated periodic suicidal thoughts, depression, and some difficulty in getting along with others, but otherwise none of the remaining criteria for a 70 percent rating are shown, and the symptoms that are demonstrated do not impact on employability enough on their own to warrant such a rating.  Id.  

With respect to the criteria for a 100 percent rating, the record additionally does not at any point reflect symptoms consistent with total occupational and social impairment.  The Veteran has been retired for several years and has not argued that he has sought employment or that he is unemployable due to his PTSD, and his familial relationships are clearly inconsistent with a finding of total social impairment.  

In reaching this decision, the Board has considered the oral and written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2012); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of 30 percent is provided for certain manifestations of the service-connected PTSD disability, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.
 
In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted. 

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable as a result of his PTSD.  He reports that he had full-time employment as a fireman until his retirement in about June 2010.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The notification obligations in this case were accomplished by way of a letter from the RO to the Veteran dated in March 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations.
To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements, history, and complaints of the Veteran.  The criteria necessary to rate the disability were addressed.  

In July 2013, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2013 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal as to the issue of entitlement to an increased initial evaluation in excess of 10 percent for service-connected scar, left thigh, is dismissed.  

A rating in excess of 30 percent for service-connected PTSD is denied.


REMAND

The Veteran asserts that he has hearing loss, and tinnitus, due to his service, to include as due to participation in combat in Vietnam.  The Veteran is shown to have participated in combat, therefore, he is entitled to the presumptions at 38 U.S.C.A. § 1154(b).  He has reported having hearing loss and tinnitus symptoms since his service.  See e.g., February 2008 VA examination report.  He has also reported post-service occupational and recreational noise exposure.  Id. 

In February 2008, the Veteran was afforded an examination.  The Veteran was found to have bilateral sensorineural hearing loss, and tinnitus.  In an addendum, dated in April 2008, the examiner concluded:

Due to documented normal hearing at the time of discharge, it is my opinion that Vet's hearing loss is not due to or caused by some event or trauma while in the service. 

Due to documented normal hearing at the time of discharge and history of post-military noise exposure, it is my opinion that it is less likely than not that Vet's tinnitus is due to or cause by some event or trauma while in service.  

With regard to the opinion in the April 2008 addendum, the Board points out that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Given the Court's holdings in Hensley and Ledford, it appears that the rationale for the opinion in the April 2008 VA addendum is inadequate.  On remand, the Veteran should be afforded another examination for hearing loss, and tinnitus, to include obtaining an etiological opinion.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013). 

Accordingly, the Board has no alternative but to defer further appellate consideration and this case is REMANDED to the RO via the Appeals Management Center in Washington DC for the following actions:

1.  The Veteran should be scheduled for an audiological examination of his ears, in order to ascertain the nature and etiology of any hearing loss, and tinnitus.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the Veteran's claims file was in fact made available for review in conjunction with the examination.  The examiner should address the Veteran's various assertions, to include his contentions of continuous symptoms since discharge from service. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any hearing loss, or tinnitus, found was caused by the Veteran's service. 

b) If, and only if, the examiner determines that the Veteran has hearing loss that is related to his service, but tinnitus that is not related to his service, the examiner should address whether the Veteran's tinnitus was caused or aggravated by his hearing loss. 

c) The examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  In providing this opinion, the examiner should also discuss the Veteran's post-service noise exposure.

d) If the examiner cannot express any part of the requested opinion, the examiner should explain the reasons therefor.

e) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

f) The term "aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

2.  Readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered, and the appellant and his representative should thereafter be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



